
	
		II
		110th CONGRESS
		1st Session
		S. 1723
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Inspector General Act of 1978 to enhance the
		  independence of the Inspectors General, to create a Council of the Inspectors
		  General on Integrity and Efficiency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Government Accountability
			 Act.
		2.Enhancing
			 independence of Inspectors General
			(a)Removal for
			 causeThe Inspector General Act of 1978 (5 U.S.C. App.) is
			 amended—
				(1)in section
			 3(b)—
					(A)by inserting
			 (1) after (b); and
					(B)by adding at the end the following:
						
							(2)An Inspector General may be removed from
				office prior to the expiration of his or her term only on any of the following
				grounds:
								(A)Permanent
				incapacity.
								(B)Inefficiency.
								(C)Neglect of
				duty.
								(D)Malfeasance.
								(E)Conviction of a
				felony or conduct involving moral
				turpitude.
								;
				and
					(2)in section
			 8G(e)—
					(A)by inserting
			 (1) after (e); and
					(B)by adding at the end the following:
						
							(2)An Inspector General may be removed from
				office prior to the expiration of his or her term only on any of the following
				grounds:
								(A)Permanent
				incapacity.
								(B)Inefficiency.
								(C)Neglect of
				duty.
								(D)Malfeasance.
								(E)Conviction of a
				felony or conduct involving moral
				turpitude.
								.
					(b)Establishment of
			 terms of OfficeThe Inspector General Act of 1978 (5 U.S.C. App.)
			 is amended—
				(1)in section 3 by
			 adding at the end the following:
					
						(e)(1)The term of office of
				each Inspector General shall be seven years. An individual may serve for more
				than one term in such office. Any individual appointed and confirmed to fill a
				vacancy in such position, occurring before the expiration of the term for which
				his or her predecessor was appointed, shall be appointed and confirmed for a
				full seven-year term.
							(2)An individual may continue to serve
				as Inspector General beyond the expiration of the term for which the individual
				is appointed until a successor is appointed and confirmed, except that such
				individual may not continue to serve for more than 1 year after the date on
				which the term would otherwise expire under paragraph
				(1).
							;
				and
				(2)in section 8G(c)
			 by inserting (1) after (c), and by adding at the
			 end the following:
					
						(2)The term of office of each Inspector
				General shall be seven years. An individual may serve for more than one term in
				such office. Any individual appointed to fill a vacancy in such position,
				occurring before the expiration of the term for which his or her predecessor
				was appointed, shall be appointed for a full 7-year
				term.
						.
				(c)Separate
			 Counsels to Inspectors General
				(1)Counsels to
			 Inspectors General of establishmentsSection 3 of the Inspector
			 General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the
			 following:
					
						(e)Each Inspector General shall, in accordance
				with applicable laws and regulations governing the civil service, appoint a
				Counsel to the Inspector General who shall report to the Inspector
				General.
						.
				(2)Counsels to
			 Inspectors General of designated Federal entitiesSection 8G(g)
			 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at
			 the end the following:
					
						(4)Each Inspector
				General shall, in accordance with applicable laws and regulations governing
				appointments within the designated Federal entity, appoint a Counsel to the
				Inspector General who shall report to the Inspector
				General.
						.
				(d)ApplicationThe
			 amendments made by subsections (a) and (b) shall apply to any Inspector General
			 appointed before, on, or after the date of the enactment of this Act. The term
			 of office of an Inspector General serving on such date of enactment is deemed
			 to begin on such date of enactment.
			3.Direct submission
			 of budget requests to CongressSection 6 of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended by adding at the end the following:
			
				(f)(1)For each fiscal year, an
				Inspector General may transmit an appropriation estimate and request to the
				Director of the Office of Management and Budget and to the appropriate
				committees or subcommittees of the Congress, in addition to any appropriation
				estimate and request submitted to the head of the establishment
				concerned.
					(2)The President shall include in each
				budget of the United States Government submitted to the Congress—
						(A)a separate statement of the amount of
				appropriations requested by each Inspector General who has submitted an
				appropriation estimate under paragraph (1); and
						(B)a statement comparing each such
				appropriation estimate and request submitted by an Inspector General and the
				funds requested by the head of the establishment
				concerned.
						.
		4.Establishment of
			 Council of the Inspectors General on Integrity and Efficiency
			(a)EstablishmentThe
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended by redesignating
			 sections 11 and 12 in order as sections 12 and 13, and by inserting after
			 section 10 the following:
				
					11.Establishment of
				the Council of the Inspectors General on Integrity and Efficiency
						(a)Establishment and
				Mission
							(1)EstablishmentThere
				is established as an independent entity within the executive branch the
				Inspectors General Council (in this section referred to as the
				Council).
							(2)MissionThe
				mission of the Council shall be to—
								(A)address
				integrity, economy, and effectiveness issues that transcend individual
				Government agencies; and
								(B)increase the
				professionalism and effectiveness of personnel by developing policies,
				standards, and approaches to aid in the establishment of a well-trained and
				highly skilled workforce in the offices of the Inspectors General.
								(b)Membership
							(1)In
				generalThe Council shall consist of the following
				members:
								(A)All Inspectors
				General whose offices are established under—
									(i)section 2;
				or
									(ii)section
				8G.
									(B)The Inspectors
				General of the Central Intelligence Agency and the Government Printing
				Office.
								(C)The Controller of
				the Office of Federal Financial Management.
								(D)A senior level
				official of the Federal Bureau of Investigation designated by the Director of
				the Federal Bureau of Investigation.
								(E)The Director of
				the Office of Government Ethics.
								(F)The Special
				Counsel of the Office of Special Counsel.
								(G)The Deputy
				Director of the Office of Personnel Management.
								(H)The Deputy
				Director for Management of the Office of Management and Budget.
								(2)Chairperson and
				executive chairperson
								(A)Executive
				chairpersonThe Deputy Director for Management of the Office of
				Management and Budget shall be the Executive Chairperson of the Council.
								(B)ChairpersonThe
				Council shall elect one of the Inspectors General referred to in paragraph
				(1)(A) or (B) to act as Chairperson of the Council. The term of office of the
				Chairperson shall be two years.
								(3)Functions of
				chairperson and executive chairperson
								(A)Executive
				chairpersonThe Executive Chairperson shall—
									(i)preside over
				meetings of the Council;
									(ii)provide to the
				heads of agencies and entities represented on the Council with summary reports
				of the activities of the Council; and
									(iii)provide to the Council such information
				relating to the agencies and entities represented on the Council as will assist
				the Council in performing its functions.
									(B)ChairpersonThe
				Chairperson shall—
									(i)convene meetings
				of the Council—
										(I)at least six times
				each year;
										(II)monthly to the
				extent possible; and
										(III)more frequently
				at his or her discretion;
										(ii)exercise the
				functions and duties of the Council under subsection (c);
									(iii)appoint a Vice
				Chairperson to assist in carrying out the functions of the Council and act in
				the absence of the Chairperson, from a category of Inspectors General described
				in subparagraph (A)(i), (A)(ii), or (B) of subsection (b)(1), other than the
				category from which the Chairperson was elected;
									(iv)make such
				payments from funds otherwise available to the Council as may be necessary to
				carry out the functions of the Council;
									(v)select, appoint,
				and employ personnel as needed to carry out the functions of the Council
				subject to the availability of appropriations and the provisions of title 5,
				United States Code, governing appointments in the competitive service, and the
				provisions of chapter 51 and subchapter III of chapter 53 of such title,
				relating to classification and General Schedule pay rates;
									(vi)to the extent and
				in such amounts as may be provided in advance by appropriations Acts, enter
				into contracts and other arrangements with public agencies and private persons
				to carry out the functions and duties of the Council;
									(vii)establish, in
				consultation with the members of the Council, such committees as determined by
				the Chairperson to be necessary and appropriate for the efficient conduct of
				Council functions; and
									(viii)prepare and
				transmit a report annually on behalf of the Council to the President on the
				activities of the Council.
									(c)Functions and
				duties of council
							(1)In
				generalThe Council shall—
								(A)continually
				identify, review, and discuss areas of weakness and vulnerability in Federal
				programs and operations with respect to fraud, waste, and abuse;
								(B)develop plans for
				coordinated, Government-wide activities that address these problems and promote
				economy and efficiency in Federal programs and operations, including
				interagency and inter-entity audit, investigation, inspection, and evaluation
				programs and projects to deal efficiently and effectively with those problems
				concerning fraud and waste that exceed the capability or jurisdiction of an
				individual agency or entity;
								(C)develop policies
				that will aid in the maintenance of a corps of well-trained and highly skilled
				Office of Inspector General personnel;
								(D)maintain an
				Internet Web site and other electronic systems for the benefit of all
				Inspectors General, as the Council determines are necessary or
				desirable;
								(E)maintain one or
				more academies as the Council considers desirable for the professional training
				of auditors, investigators, inspectors, evaluators, and other personnel of the
				various offices of Inspector General;
								(F)submit
				recommendations of 3 individuals to the appropriate appointing authority for
				any appointment to an office of Inspector General described under subsection
				(b)(1)(A) or (B); and
								(G)make such reports
				to the Congress as the Chairperson determines are necessary or
				appropriate.
								(2)Adherence and
				participation by membersEach member of the Council should, to
				the extent permitted under law, and to the extent not inconsistent with
				standards established by the Comptroller General of the United States for
				audits of Federal establishments, organizations, programs, activities, and
				functions, adhere to professional standards developed by the Council and
				participate in the plans, programs, and projects of the Council.
							(3)Existing
				authorities and responsibilitiesThe creation and operation of
				the Council—
								(A)shall not affect
				the preeminent policy-setting role of the Department of Justice in law
				enforcement and litigation;
								(B)shall not affect
				the authority or responsibilities of any Government agency or entity;
				and
								(C)shall not affect
				the authority or responsibilities of individual members of the Council.
								(d)Integrity
				Committee
							(1)EstablishmentThe
				Council shall have an Integrity Committee, which shall receive, review, and
				refer for investigation allegations of wrongdoing that are made against
				Inspectors General and certain staff members of the various Offices of
				Inspector General.
							(2)MembershipThe
				Integrity Committee shall consist of the following members:
								(A)The official of
				the Federal Bureau of Investigation serving on the Council, who shall serve as
				Chairperson of the Integrity Committee.
								(B)3 or more
				Inspectors General described in subparagraph (A) or (B) of subsection (b)(1)
				appointed by the Chairperson of the Council, representing both establishments
				and designated Federal entities (as that term is defined in section
				8G(a)).
								(C)The Special
				Counsel of the Office of Special Counsel.
								(D)The Director of
				the Office of Government Ethics.
								(3)Legal
				advisorThe Chief of the Public Integrity Section of the Criminal
				Division of the Department of Justice, or his designee, shall serve as a legal
				advisor to the Integrity Committee.
							(4)Referral of
				allegations
								(A)RequirementAn
				Inspector General shall refer to the Integrity Committee any allegation of
				wrongdoing against a staff member of his or her office, if—
									(i)review of the
				substance of the allegation cannot be assigned to an agency of the executive
				branch with appropriate jurisdiction over the matter; and
									(ii)the Inspector
				General determines that—
										(I)an objective
				internal investigation of the allegation is not feasible; or
										(II)an internal
				investigation of the allegation may appear not to be objective.
										(B)Staff member
				definedIn this subsection the term staff member
				means—
									(i)any employee of an
				Office of Inspector General who reports directly to an Inspector General;
				or
									(ii)who is designated
				by an Inspector General under subparagraph (C).
									(C)Designation of
				staff membersEach Inspector General shall annually submit to the
				Chairperson of the Integrity Committee a designation of positions whose holders
				are staff members for purposes of subparagraph (B).
								(5)Review of
				allegationsThe Integrity Committee shall—
								(A)review all
				allegations of wrongdoing it receives against an Inspector General, or against
				a staff member of an Office of Inspector General; and
								(B)refer to the
				Chairperson of the Integrity Committee any allegation of wrongdoing determined
				by the Integrity Committee to be meritorious that cannot be referred to an
				agency of the executive branch with appropriate jurisdiction over the
				matter.
								(6)Authority to
				investigate allegations
								(A)RequirementThe
				Chairperson of the Integrity Committee shall cause a thorough and timely
				investigation of each allegation referred under paragraph (5)(B) to be
				conducted in accordance with this paragraph.
								(B)ResourcesAt
				the request of the Chairperson of the Integrity Committee, the head of each
				agency or entity represented on the Council—
									(i)may
				provide resources necessary to the Integrity Committee; and
									(ii)may detail
				employees from that agency or entity to the Integrity Committee, subject to the
				control and direction of the Chairperson, to conduct an investigation pursuant
				to this subsection.
									(7)Procedures for
				investigations
								(A)Standards
				applicableInvestigations initiated under this subsection shall
				be conducted in accordance with the most current Quality Standards for
				Investigations issued by the Council or by its predecessors (the President’s
				Council on Integrity and Efficiency and the Executive Council on Integrity and
				Efficiency).
								(B)Additional
				policies and proceduresThe Integrity Committee, in conjunction
				with the Chairperson of the Council, shall establish additional policies and
				procedures necessary to ensure fairness and consistency in—
									(i)determining
				whether to initiate an investigation;
									(ii)conducting
				investigations;
									(iii)reporting the
				results of an investigation; and
									(iv)providing the
				person who is the subject of an investigation with an opportunity to respond to
				any Integrity Committee report.
									(C)ReportsThe
				Chairperson of the Integrity Committee shall report to the Executive
				Chairperson of the Council the results of any investigation that substantiates
				any allegation certified under paragraph (5)(B).
								(8)No right or
				benefitThis subsection is not intended to create any right or
				benefit, substantive or procedural, enforceable at law by a person against the
				United States, its agencies, its officers, or any person.
							(e)ApplicationThe
				provisions of this section apply only to the Inspectors General (and their
				offices) listed in subsection (b)(1)(A) and
				(B).
						.
			(b)Existing
			 Executive OrdersExecutive Order 12805, dated May 14, 1992,
			 Executive Order 12805, dated March 21, 1996, and Executive Order 12993, dated
			 March 26, 1996, shall have no force or effect.
			(c)Conforming
			 amendments
				(1)Inspector
			 General Act of 1978The Inspector General Act of 1978 (5 U.S.C.
			 App.) is amended—
					(A)in sections 2(1),
			 4(b)(2), and 8G(a)(1)(A) by striking section 11(2) each place it
			 appears and inserting section 12(2); and
					(B)in section 8G(a),
			 in the matter preceding paragraph (1), by striking section 11
			 and inserting section 12.
					(2)Title 31,
			 U.S.CSection 1105(a) of title 31, United
			 States Code, is amended by striking the first paragraph (33) and inserting the
			 following:
					
						(33)a separate
				appropriation account for appropriations for the Inspectors General Council,
				and, included in that account, a separate statement of the aggregate amount of
				appropriations requested for each academy maintained by the Inspectors General
				Council.
						.
				5.Prohibition of
			 cash bonus or awardsSection 3
			 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at
			 the end the following:
			
				(e)An Inspector
				General (as defined under section 8G(a)(6) or 11(3)) may not receive any cash
				award or cash bonus, including any cash award under chapter 45 of title 5,
				United States
				Code.
				.
		6.Inspectors
			 General at level III of executive schedule
			(a)Level IV
			 PositionsSection 5315 of title 5, United States Code, is amended
			 by striking each item relating to the following positions:
				(1)Inspector
			 General, Department of Education.
				(2)Inspector
			 General, Department of Energy.
				(3)Inspector
			 General, Department of Health and Human Services.
				(4)Inspector
			 General, Department of Agriculture.
				(5)Inspector
			 General, Department of Housing and Urban Development.
				(6)Inspector
			 General, Department of Labor.
				(7)Inspector
			 General, Department of Transportation.
				(8)Inspector
			 General, Department of Veterans Affairs.
				(9)Inspector
			 General, Department of Homeland Security.
				(10)Inspector
			 General, Department of Defense.
				(11)Inspector
			 General, Department of State.
				(12)Inspector
			 General, Department of Commerce.
				(13)Inspector
			 General, Department of the Interior.
				(14)Inspector
			 General, Department of Justice.
				(15)Inspector
			 General, Department of the Treasury.
				(16)Inspector
			 General, Agency for International Development.
				(17)Inspector
			 General, Environmental Protection Agency.
				(18)Inspector
			 General, Export-Import Bank.
				(19)Inspector
			 General, Federal Emergency Management Agency.
				(20)Inspector
			 General, General Services Administration.
				(21)Inspector
			 General, National Aeronautics and Space Administration.
				(22)Inspector
			 General, Nuclear Regulatory Commission.
				(23)Inspector
			 General, Office of Personnel Management.
				(24)Inspector
			 General, Railroad Retirement Board.
				(25)Inspector
			 General, Small Business Administration.
				(26)Inspector
			 General, Tennessee Valley Authority.
				(27)Inspector
			 General, Federal Deposit Insurance Corporation.
				(28)Inspector
			 General, Resolution Trust Corporation.
				(29)Inspector
			 General, Central Intelligence Agency.
				(30)Inspector
			 General, Social Security Administration.
				(31)Inspector
			 General, United States Postal Service.
				(b)Level III
			 PositionsSection 5314 of title 5, United States Code, is amended
			 by adding at the end the following:
				
					Inspector
				General, Department of Education.
					Inspector
				General, Department of Energy.
					Inspector
				General, Department of Health and Human Services.
					Inspector
				General, Department of Agriculture.
					Inspector
				General, Department of Housing and Urban Development.
					Inspector
				General, Department of Labor.
					Inspector
				General, Department of Transportation.
					Inspector
				General, Department of Veterans Affairs.
					Inspector
				General, Department of Homeland Security.
					Inspector
				General, Department of Defense.
					Inspector
				General, Department of State.
					Inspector
				General, Department of Commerce.
					Inspector
				General, Department of the Interior.
					Inspector
				General, Department of Justice.
					Inspector
				General, Department of the Treasury.
					Inspector
				General, Agency for International Development.
					Inspector
				General, Corporation for Community and National Service.
					Inspector
				General, Environmental Protection Agency.
					Inspector
				General, Export-Import Bank.
					Inspector
				General, Federal Emergency Management Agency.
					Inspector
				General, General Services Administration.
					Inspector
				General, National Aeronautics and Space Administration.
					Inspector
				General, Nuclear Regulatory Commission.
					Inspector
				General, Office of Personnel Management.
					Inspector
				General, Railroad Retirement Board.
					Inspector
				General, Small Business Administration.
					Inspector
				General, Tennessee Valley Authority.
					Inspector
				General, Federal Deposit Insurance Corporation.
					Inspector
				General, Central Intelligence Agency.
					Inspector
				General, Social Security Administration.
					Inspector
				General, United States Postal
				Service.
					.
			(c)Savings
			 ProvisionNothing in this section shall have the effect of
			 reducing the rate of pay of any individual serving as an Inspector General on
			 the effective date of this section.
			7.Qualifications
			 of Inspectors General for designated Federal entitiesSection 8G(c) of the Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
			 Each Inspector General shall be appointed without regard to political
			 affiliation and solely on the basis of integrity and demonstrated ability in
			 accounting, auditing, financial analysis, law, management analysis, public
			 administration, or investigations. .
		8.Removal of
			 Inspectors General for designated Federal entitiesSection
			 8G(e) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by
			 striking shall promptly communicate in writing the reasons for any such
			 removal or transfer to both Houses of the Congress and inserting
			 shall communicate in writing the reasons for any such removal or
			 transfer to both Houses of the Congress, not later than 15 days before the
			 removal or transfer.
		9.Miscellaneous
			 enhancements
			(a)Offices as
			 discrete agenciesSection 6(d) of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended to read as follows:
				
					(d)(1)(A)For purposes of applying
				the provisions of law identified in subparagraph (B)—
								(i)each Office of Inspector General
				shall be considered to be a separate agency; and
								(ii)the Inspector General who is the
				head of an office referred to in clause (i) shall, with respect to such office,
				have the functions, powers, and duties of an agency head or appointing
				authority under such provisions.
								(B)This paragraph applies with respect
				to the following provisions of title 5, United States Code:
								(i)Subchapter II of chapter 35.
								(ii)Sections 8335(b), 8336, 8414, and
				8425(b).
								(iii)All provisions relating to the
				Senior Executive Service (as determined by the Office of Personnel Management),
				subject to paragraph (2).
								(2)For purposes of applying
				section
				4507(b) of title 5, United States Code, paragraph (1)(A)(ii)
				shall be applied by substituting the Council of the Inspectors General
				on Integrity and Efficiency (established by section 11 of the Inspector General
				Act) shall for the Inspector General who is the head of an
				office referred to in clause (i) shall, with respect to such
				office,.
						.
			(b)Inspectors
			 General of designated Federal entitiesNotwithstanding any other
			 provision of law, the Inspector General of each designated Federal entity (as
			 those terms are defined under section 8G of the Inspector General Act of 1978)
			 shall, for pay and all other purposes, be classified at a grade, level, or rank
			 designation, as the case may be, comparable to those of a majority of the
			 senior staff members of such designated Federal entity (such as, but not
			 limited to, a General Counsel, Deputy Director, or Chief of Staff) that report
			 directly to the head of such designated Federal entity.
			(c)Subpoena
			 powerSection 6(a)(4) of the Inspector General Act of 1978 (5
			 U.S.C. App.), is amended—
				(1)by inserting
			 in any medium (including electronically stored information, as well as
			 any tangible thing) after other data; and
				(2)by striking
			 subpena and inserting subpoena.
				(d)Law enforcement
			 authority for designated federal entitiesSection 6(e) of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—
				(1)in paragraph (1)
			 by striking appointed under section 3; and
				(2)by adding at the
			 end the following:
					
						(9)In this subsection
				the term Inspector General means an Inspector General appointed
				under section 3 or an Inspector General appointed under section
				8G.
						.
				10.Program Fraud
			 Civil Remedies ActSection 3801(a)(1)
			 of title 31, United States Code, is amended by striking and
			 after the semicolon at the end of subparagraph (C), by adding
			 and after the semicolon at the end of subparagraph (D), and by
			 adding at the end the following:
			
				(E)a designated
				Federal entity (as such term is defined under section 8G(a)(2) of the Inspector
				General Act of
				1978).
				.
		11.Application of
			 semiannual reporting requirements with respect to inspection reports and
			 evaluation reportsSection 5
			 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
			(1)in each of
			 subsections (a)(6), (a)(8), (a)(9), (b)(2), and (b)(3)—
				(A)by inserting
			 , inspection reports, and evaluation reports after audit
			 reports the first place it appears; and
				(B)by striking
			 audit the second place it appears; and
				(2)in subsection
			 (a)(10) by inserting , inspection reports, and evaluation
			 reports after audit reports.
			12.Information on
			 Websites of Offices of Inspectors General
			(a)DefinitionIn
			 this section the term agency means a Federal agency as defined
			 under section 11(5) of the Inspector General Act of 1978 (5 U.S.C.
			 App.).
			(b)Direct links to
			 Inspectors General Offices
				(1)In
			 generalEach agency shall establish and maintain on the homepage
			 of the website of that agency, a direct link to the website of the Office of
			 the Inspector General of that agency.
				(2)AccessibilityThe
			 direct link under paragraph (1) shall be obvious and facilitate accessibility
			 to the website of the Office of the Inspector General.
				(c)Requirements
			 for Inspectors General websites
				(1)Posting of
			 reports and auditsThe Inspector General of each agency
			 shall—
					(A)not later than 1
			 day after any report or audit (or portion of any report or audit) is made
			 publicly available, post that report or audit (or portion of that report or
			 audit) on the website of the Office of the Inspector General; and
					(B)ensure that any
			 posted report or audit (or portion of that report or audit) described under
			 subparagraph (A)—
						(i)is
			 easily accessible from a direct link on the homepage of the website of the
			 Office of the Inspector General;
						(ii)includes a
			 summary of the findings of the Inspector General; and
						(iii)is in a format
			 that—
							(I)is searchable,
			 sortable, and downloadable; and
							(II)facilitates
			 printing by individuals of the public accessing the website.
							(2)Option to
			 receive related informationThe Inspector General of each agency
			 shall provide a service on the website of the Office of the Inspector General
			 through which—
					(A)an individual may
			 elect to automatically receive information (including subsequent reports or
			 audits) relating to any posted report or audit (or portion of that report or
			 audit) described under paragraph (1)(A); and
					(B)the Inspector
			 General shall electronically transmit the information or notice of the
			 availability of the information to that individual without further
			 request.
					(3)Reporting of
			 waste, fraud, and abuse
					(A)In
			 generalThe Inspector General of each agency shall establish and
			 maintain a direct link on the homepage of the website of the Office of the
			 Inspector General for individuals to report waste, fraud, and abuse.
					(B)AnonymityThe
			 Inspector General of each agency shall take such actions as necessary to ensure
			 the anonymity of any individual making a report under this paragraph.
					(d)ImplementationNot
			 later than 180 days after the date of enactment of this Act, the head of each
			 agency and the Inspector General of each agency shall implement this
			 section.
			
